DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and the corresponding structure described in the specification as performing the claimed function is as follows:
“means for 1) pumping reagent from said reagent tank to said injector for injection of reagent into said exhaust conduit and 2) pumping water from said water tank to said injector for flushing residual reagent from said injector” in claim 1 – paragraphs [0020], [0025], [0026] and [0029].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 8 and 10 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Patent Application Publication No. US 2015/0204225 A1).

    PNG
    media_image1.png
    512
    569
    media_image1.png
    Greyscale

Regarding claim 1, Wu discloses a reagent dosing system for dosing reagent into an exhaust conduit (24), said reagent dosing system comprising an injector (12) having an outlet (22) configured to be in fluid communication with said exhaust conduit (24) (Figure 1; paragraph [0042]); a reagent tank (28) configured to hold a volume of reagent (Figure 1; paragraph [0043]); a water tank (32) configured to hold a volume of water (Figure 1; paragraph [0043]); and a means (58) for 1) pumping reagent from said reagent tank (28) to said injector (12) for injection of reagent into said exhaust conduit (24) and 2) pumping water from said water tank (32) to said injector (12) for flushing residual reagent from said injector (12) (Figure 1; paragraphs [0045], [0049] and [0050]).
Regarding claim 2, Wu further discloses wherein said means (58) is configured to pump reagent from said injector (12) to said reagent tank (28) (Figure 1; paragraph [0053]).
Regarding claim 3, Wu further discloses wherein said means (58) is configured to pump water from said injector (12) to said water tank (32) (Figure 1; paragraph [0056]).
Regarding claim 8, Wu further discloses wherein said means (58) is configured to pass air through said injector (12) when fluid communication between said reagent tank (28) and said injector (12) and between said water tank (32) and said injector (12) is prevented (Figure 1; paragraphs [0054] and [0057]).
Regarding claim 10, Wu discloses a method of operating a reagent dosing system which doses reagent into an exhaust conduit (24), said method comprising a) using an injector (12) to inject reagent into said exhaust conduit (24) (paragraph [0049]); and b) passing water through said injector (12) after a) (paragraph [0050]).
Regarding claim 11, Wu further discloses wherein using said injector (12) to inject reagent into said exhaust conduit (24) includes passing reagent from a reagent tank (28) to said injector (12) (Figure 1; paragraph [0049]); and said method further comprises purging reagent from said injector (12) toward said reagent tank (28) after a) and before b) (paragraph [0053]).
Regarding claim 12, Wu further discloses wherein using said injector (12) to inject reagent into said exhaust conduit (24) includes passing reagent from a reagent tank (28) to said injector (12) (Figure 1; paragraph [0049]); and fluid communication between said reagent tank (28) and said injector (12) is prevented when passing water through said injector (12) (paragraph [0050]).
Regarding claim 13, Wu further discloses wherein passing water through said injector (12) includes passing water from a water tank (32) to said injector (12) (Figure 1; paragraphs [0043] and [0050]); and fluid communication between said water tank (32) and said injector (12) is prevented when using said injector (12) to inject reagent into said exhaust conduit (24) (Figure 1; paragraph [0049]).
Regarding claim 14, Wu further discloses wherein passing water through said injector (12) includes passing water from a water tank (32) to said injector (12) (Figure 1; paragraphs [0043] and [0050[); and said method further comprises purging water from said injector (12) toward said water tank (32) after b) (paragraph [0056]).
Regarding claim 15, Wu further discloses wherein said method further comprises purging water from said injector (12) by passing air through said injector (12) after b) (paragraph [0057]).
Regarding claim 16, Wu further discloses wherein passing water through said injector (12) includes passing water from a water tank (32) to said injector (12) (Figure 1; paragraphs [0043] and [0050]); and fluid communication between said water tank (32) and said injector (12) is prevented when purging water from said injector (12) by passing air through said injector (12) (paragraph [0057]).
Regarding claim 17, Wu further discloses wherein using said injector (12) to inject reagent into said exhaust conduit (24) includes passing reagent from a reagent tank (28) to said injector (12) (Figure 1; paragraph [0049]); and fluid communication between said reagent tank (28) and said injector (12) is prevented when purging water from said injector (12) by passing air through said injector (12) (paragraph [0057]).
Regarding claim 18, Wu further discloses wherein purging water from said injector (12) by passing air through said injector (12) includes passing air from an air inlet (38) to said injector (12) (Figure 1; paragraph [0057]); fluid communication between said air inlet (38) and said injector (12) is prevented when using said injector (12) to inject reagent into said exhaust conduit (24) (paragraph [0049]).
Regarding claim 19, Wu further discloses wherein fluid communication between said air inlet (38) and said injector (12) is prevented when passing water through said injector (12) (paragraph [0050]).

Claims 1, 4, 7, 8, 10, 12, 13 and 15 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Publication No. US 2012/0299205 A1).

    PNG
    media_image2.png
    575
    673
    media_image2.png
    Greyscale

	Regarding claim 1, Lee discloses a reagent dosing system for dosing reagent into an exhaust conduit (4), said reagent dosing system comprising an injector (34) having an outlet (341) configured to be in fluid communication with said exhaust conduit (4) (Figures 1 and 4; paragraphs [0031] and [0044]); a reagent tank (322) configured to hold a volume of reagent (Figure 4; paragraph [0036]); a water tank (32) configured to hold a volume of water (Figure 4; paragraph [0041]); and a means (325) for 1) pumping reagent from said reagent tank (322) to said injector (34) for injection of reagent into said exhaust conduit (4) and 2) pumping water from said water tank (332) to said injector (34) for flushing residual reagent from said injector 342) (Figure 4; paragraphs [0036] and [0040]).
	Regarding claim 4, Lee further discloses wherein said means (325) comprises a pump 325) configured to 1) pump reagent from said reagent tank (322) to said injector (34) for injection of reagent and 2) pump water from said water tank (332) to said injector (34) for flushing residual reagent from said injector (34) (Figure 4; paragraphs [0036] and [0040]); and a valve (324) which is moveable between 1) a first position which provides fluid communication between said reagent tank (322) and said pump (325) and which prevents fluid communication between said water tank (332) and said pump (325) and 2) a second position which provides fluid communication between said water tank (332) and said pump (325) and which prevents fluid communication between said reagent tank (322) and said pump (325) (Figure 4; paragraphs [0036], [0039], [0041], [0046] and [0047]).
	Regarding claim 7, Lee further discloses a valve (324) which is moveable between 1) a first position which provides fluid communication between said reagent tank (322) and said injector (34) and which prevents fluid communication between said water tank (332) and said injector (34) and 2) a second position which provides fluid communication between said water tank (332) and said injector (34) and which prevents fluid communication between said reagent tank (322) and said injector (34) (Figure 4; paragraphs [0036], [0039], [0041], [0046] and [0047]).
	Regarding claim 8, Lee further discloses wherein said means (325) is configured to pass air through said injector (34) when fluid communication between said reagent tank (322) and said injector (34) and between said water tank (332) and said injector (34) is prevented (Figure 4; paragraphs [0054] and [0058]).
	Regarding claim 10, Lee discloses a method of operating a reagent dosing system which doses reagent into an exhaust conduit (4), said method comprising a) using an injector (34) to inject reagent into said exhaust conduit (4) (paragraph [0049]); and b) passing water through said injector (34) after a) (paragraphs [0046] and [0047]).
	Regarding claim 12, Lee further discloses wherein using said injector (34) to inject reagent into said exhaust conduit (4) includes passing reagent from a reagent tank (322) to said injector (34) (Figure 4; paragraph [0046]); and fluid communication between said reagent tank (322) and said injector (34) is prevented when passing water through said injector (34) (paragraph [0047]).
Regarding claim 13, Lee further discloses wherein passing water through said injector (34) includes passing water from a water tank (332) to said injector (34) (Figure 4; paragraphs [0047]); and fluid communication between said water tank (332) and said injector (34) is prevented when using said injector (34) to inject reagent into said exhaust conduit (4) (Figure 4; paragraph [0046]).
Regarding claim 15, Lee further discloses wherein said method further comprises purging water from said injector (34) by passing air through said injector (34) after b) (paragraphs [0054] and [0058]).
Regarding claim 16, Lee further discloses wherein passing water through said injector (34) includes passing water from a water tank (332) to said injector (34) (Figure 4; paragraphs [0047]); and fluid communication between said water tank (332) and said injector (34) is prevented when purging water from said injector (34) by passing air through said injector (34) (paragraphs [0054] and [0058]).
Regarding claim 17, Lee further discloses wherein using said injector (34) to inject reagent into said exhaust conduit (4) includes passing reagent from a reagent tank (322) to said injector (34) (Figure 4; paragraph [0046]); and fluid communication between said reagent tank (322) and said injector (34) is prevented when purging water from said injector (34) by passing air through said injector (34) (paragraphs [0054] and [0058]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee et al.
Regarding claim 4, Wu further discloses wherein said means (58) comprises a pump (58) configured to 1) pump reagent from said reagent tank (28) to said injector (12) for injection of reagent and 2) pump water from said water tank (32) to said injector (12) for flushing residual reagent from said injector (12) (Figure 1; paragraphs [0049] and [0050]).
Wu discloses the claimed invention except for a valve which is moveable between 1) a first position which provides fluid communication between said reagent tank and said pump and which prevents fluid communication between said water tank and said pump and 2) a second position which provides fluid communication between said water tank and said pump and which prevents fluid communication between said reagent tank and said pump.
Lee is directed to a reagent dosing system.  Lee specifically discloses a valve (324) which is moveable between 1) a first position which provides fluid communication between said reagent tank (322) and said pump (325) and which prevents fluid communication between said water tank (332) and said pump (325) and 2) a second position which provides fluid communication between said water tank (332) and said pump (325) and which prevents fluid communication between said reagent tank (322) and said pump (325) (Figure 4; paragraphs [0036], [0039], [0041], [0046] and [0047]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu to include a valve which is moveable between 1) a first position which provides fluid communication between said reagent tank and said pump and which prevents fluid communication between said water tank and said pump and 2) a second position which provides fluid communication between said water tank and said pump and which prevents fluid communication between said reagent tank and said pump as taught by Lee, as both references and the claimed invention are directed to reagent dosing systems. As disclosed by Lee, it is well known for reagent dosing system to include a valve which is moveable between 1) a first position which provides fluid communication between said reagent tank and said pump and which prevents fluid communication between said water tank and said pump and 2) a second position which provides fluid communication between said water tank and said pump and which prevents fluid communication between said reagent tank and said pump.  Further, Wu discloses two vales (30, 34) which when working in concert provides fluid communication between said reagent tank and said pump and which prevents fluid communication between said water tank and said pump and provides fluid communication between said water tank and said pump and which prevents fluid communication between said reagent tank and said pump (Figure 1; paragraphs [0049] and [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to replace to valves (30, 34) of Lee with the valve (324) of Lee such that Wu would include a valve which is moveable between 1) a first position which provides fluid communication between said reagent tank and said pump and which prevents fluid communication between said water tank and said pump and 2) a second position which provides fluid communication between said water tank and said pump and which prevents fluid communication between said reagent tank and said pump as taught by Lee, as such a modification is merely the substitution of one known valve system for another known valve system, and the results of such a substitution would have been predictable, namely, controlling the release of the reagent or the water.
Regarding claim 5, Wu further discloses wherein said pump (58) is configured to pump reagent from said injector (12) to said reagent tank (28) (Figure 1; paragraph [0053]).
Regarding claim 6, Wu further discloses wherein said pump (58) is configured to pump water from said injector (12) to said water tank (32) (Figure 1; paragraph [0056]).
Regarding claim 7, Wu discloses the claimed invention except for wherein said means comprises: a valve which is moveable between 1) a first position which provides fluid communication between said reagent tank and said injector and which prevents fluid communication between said water tank and said injector and 2) a second position which provides fluid communication between said water tank and said injector and which prevents fluid communication between said reagent tank and said injector.
Lee is directed to a reagent dosing system.  Lee specifically discloses a valve (324) which is moveable between 1) a first position which provides fluid communication between said reagent tank (322) and said injector (34) and which prevents fluid communication between said water tank (332) and said injector (34) and 2) a second position which provides fluid communication between said water tank (332) and said injector (34) and which prevents fluid communication between said reagent tank (322) and said injector (34) (Figure 4; paragraphs [0036], [0039], [0041], [0046] and [0047]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu to include a valve which is moveable between 1) a first position which provides fluid communication between said reagent tank and said injector and which prevents fluid communication between said water tank and said injector and 2) a second position which provides fluid communication between said water tank and said injector and which prevents fluid communication between said reagent tank and said injector as taught by Lee, as both references and the claimed invention are directed to reagent dosing systems. As disclosed by Lee, it is well known for reagent dosing system to include a valve which is moveable between 1) a first position which provides fluid communication between said reagent tank and said injector and which prevents fluid communication between said water tank and said injector and 2) a second position which provides fluid communication between said water tank and said injector and which prevents fluid communication between said reagent tank and said injector.  Further, Wu discloses two vales (30, 34) which when working in concert provides fluid communication between said reagent tank and said injector and which prevents fluid communication between said water tank and said injector and provides fluid communication between said water tank and said injector and which prevents fluid communication between said reagent tank and said injector (Figure 1; paragraphs [0049] and [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to replace to valves (30, 34) of Lee with the valve (324) of Lee such that Wu would include a valve which is moveable between 1) a first position which provides fluid communication between said reagent tank and said injector and which prevents fluid communication between said water tank and said injector and 2) a second position which provides fluid communication between said water tank and said injector and which prevents fluid communication between said reagent tank and said injector as taught by Lee, as such a modification is merely the substitution of one known valve system for another known valve system, and the results of such a substitution would have been predictable, namely, controlling the release of the reagent or the water.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claim 9, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would be allowable as none of the cited references either alone or in combination discloses the combination of limitations specified in claim 9.  Specifically, wherein said means comprises a pump configured to 1) pump reagent from said reagent tank to said injector for injection of reagent, 2) pump water from said water tank to said injector for flushing residual reagent from said injector; and 3) pump air from an air inlet to said injector; and a valve which is moveable between 1) a first position which provides fluid communication between said reagent tank and said pump, which prevents fluid communication between said water tank and said pump, and which prevents fluid communication between said air inlet and said pump; 2) a second position which provides fluid communication between said water tank and said pump, which prevents fluid communication between said reagent tank and said pump, and which prevents fluid communication between said air inlet and said pump; and 3) a third position which provides fluid communication between said air inlet and said pump, which prevents fluid communication between said reagent tank and said pump, and which prevents fluid communication between said water tank and said pump is not disclosed by the prior art.  
The closest pieces of art are Wu and Lee as noted above.  However, neither Wu or Lee appear to be capable of being modified such that either reference includes a pump configured to 1) pump reagent from said reagent tank to said injector for injection of reagent, 2) pump water from said water tank to said injector for flushing residual reagent from said injector; and 3) pump air from an air inlet to said injector; and a valve which is moveable between 1) a first position which provides fluid communication between said reagent tank and said pump, which prevents fluid communication between said water tank and said pump, and which prevents fluid communication between said air inlet and said pump; 2) a second position which provides fluid communication between said water tank and said pump, which prevents fluid communication between said reagent tank and said pump, and which prevents fluid communication between said air inlet and said pump; and 3) a third position which provides fluid communication between said air inlet and said pump, which prevents fluid communication between said reagent tank and said pump, and which prevents fluid communication between said water tank and said pump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Accordingly, claims 1 – 8 and 10 – 19 are rejected, and claim 9 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746